Citation Nr: 0535197	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of an injury of the right 
clavicle.

3.  Entitlement to an initial rating in excess of 70 percent 
for service-connected major depression.  

4.  Entitlement to service connection for a low back 
disability, including as secondary to a service-connected 
right knee disability.

5.  Entitlement to service connection for a left knee 
disability, including as secondary to service-connected right 
knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts:  A March 
1998 determination declined to grant a rating in excess of 10 
percent for service-connected arthritis of the right knee, 
granted an increased rating of 10 percent for service-
connected residuals of an injury to the right clavicle, and 
denied claims of service connection for a low back condition 
and left knee disability; and a December 2002 rating decision 
granted a claim of secondary service connection for major 
depressive disorder with an initial 50 percent disability 
evaluation.  

After the veteran had perfected his appeal concerning the 
latter issue, a May 2004 rating decision granted both an 
initial increased rating of 70 percent for major depressive 
disorder, and a claim of entitlement to individual 
unemployability.  The appeal regarding an initial rating for 
service-connected major depressive disorder remains pending, 
however, because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also, a February 2001 Board remand included two additional 
issues as on appeal: Entitlement to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(2), and 
entitlement to nonservice-connected pension benefits.  
Considering the recent grants of various benefits noted above 
(including a total disability rating based on individual 
unemployability), these matters are moot.  

Though the veteran had requested a hearing before a Veterans 
Law Judge via an August 2003 VA Form 9, a May 2005 letter 
from the veteran specifically withdrew that request.  

It is noted that in a July 2003 communication, it appears 
that the veteran raised claims concerning headaches, and 
cervical spine problems.  The RO should address this 
accordingly.

The issues of entitlement to an increased rating for a right 
knee disability, and service connection for a left knee 
disability and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Residuals of the veteran's right clavicle injury are 
manifested by loss of motion and functional limitation due to 
pain and loss of strength.  

2.  The record lacks evidence that the veteran suffers from 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
the veteran's service-connected residuals of a right clavicle 
injury have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for entitlement to an initial rating in 
excess of 70 percent for the veteran's service-connected 
major depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains September 2002 and November 2003 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating-that is, the 
veteran could submit evidence showing a service-connected 
disability had worsened.  The veteran was instructed that he 
could submit a statement from a doctor, or from other 
individuals who were able to describe in what manner the 
disability had worsened.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  It is noted that this letter referred to individual 
unemployability, and it did, in fact, provide the crucial 
general information regarding increased ratings. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed one of the pending claims pre-VCAA, and as 
such, the RO supplied the veteran with subsequent 
notification via the letter referred to above.  For the other 
claim (a downstream issue concerning an initial rating), the 
veteran received VCAA notification prior to the rating 
decision on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that any timing error can be cured when 
VA employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, service medical records are in the file, and the 
RO obtained treatment records from the Boston VA Medical 
Center (VAMC) and Bedford VAMC.  The record contains VA 
examination reports form July 1997, October 1997, February 
1998, May 2001, December 2003, and January 2004.  After 
receiving the November 2003 VCAA notification letter, the 
veteran has not pointed to any other outstanding evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

II.  Analysis

Right shoulder

	Rating criteria
Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonunion with 
loose movement, or when there is dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  Id. 
§ 4.71.  Normal range of motion for the shoulder is:  Forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  Id. § 4.71a, Diagnostic Code 5201.  

	Factual assessment
An October 1978 rating decision service-connected residuals 
of trauma of right sternal clavicular joint, with a 10 
percent disability rating.  A December 1982 rating decision 
reduced the rating to 0 percent, and a January 1984 Board 
decision declined to assign a compensable evaluation.

At a July 1997 VA examination, the veteran reported that he 
had right shoulder pain all of the time.  A physical 
assessment found that the veteran had diminished range of 
motion of the right shoulder on testing active range of 
motion.  On passive range of motion, there was pain, but the 
veteran able to perform a full range of motion.  Crepitus was 
noted.  A July 1997 x-ray of the right clavicle found no 
abnormality.  

An August 1997 right shoulder and brachial plexus MRI showed 
supraspinatus tendinopathy with associated degenerative 
changes of the humeral head underlying the rotator cuff 
insertion.  A Hill-Sachs deformity was present.  Moderate 
degenerative and hypertrophic changes were present at the AC 
joint.  No brachial pathology was present.  

An October 1997 VA examination noted the MRI, and rendered a 
diagnosis of shoulder pain, secondary to DJD in the right 
shoulder.  At a May 2001 VA examination, the veteran reported 
that his shoulder pain had gotten at least 60% worse over the 
years.  Most of the discomfort was over the anterolateral 
aspect of the shoulder extending medially onto the clavicle 
about 2 inches lateral from the sternoclavicular joint.  The 
veteran felt that his range of motion had become extremely 
limited in the right shoulder, and he was unable to carry or 
lift most anything.  The veteran reported that he was right-
handed.  

A physical assessment found that the shoulders had slight 
kyphotic posture, and the veteran had hyperactivity to 
palpation of the posterior shoulder musculature.  The 
examiner found some minimal atrophy in the supraclavicular 
fossa.  There was tenderness over the AC joint and marked 
tenderness over the medial clavicle, without obvious 
deformity.  Range of motion was forward flexion to 60 degrees 
on the right versus 180 degrees on the left.  Abduction was 
75 degrees on the right.  Internal rotation was 30 degrees, 
and external rotation was 10 degrees.  The veteran had marked 
pain with any attempt to mobilize the shoulder beyond those 
ranges.  The veteran's resisted abduction was 1 out of 5, and 
resisted external rotation was 2 out of 5.  The examiner 
stated that the veteran had significant functional loss in 
the right shoulder as seen by limitation of motion and 
significant loss in external rotary and abduction strength.  

At a January 2004 VA examination, the examiner found range of 
motion of the right shoulder 140 degrees elevation, limited 
45 degrees to 60 degrees external rotation, and 80 degrees 
internal rotation.  Th veteran was able to keep it abducted 
without loss of motor.  The diagnosis was right 
sternoclavicular joint prominence and tenderness post-
traumatic.  An x-ray found mild degenerative changes in the 
right AC joint.  

It is noted that the RO has rated the veteran's service-
connected disability under Diagnostic Code 5203, impairment 
of the clavicle.  It is apparent, however, that the veteran's 
overall disability picture concerning service-connected 
residuals of a right clavicle injury tends to concern 
functional loss and limitation of motion.  Given the length 
of time this claim has been on appeal, (such that evidence 
from the late 1990s is relevant), and resolving any doubt in 
the veteran's favor, it appears that manifestations of the 
disability (which includes pain and loss of strength) more 
nearly approximates a 20 percent rating under Diagnostic Code 
5201 to represent limitation of motion of arm at shoulder 
level.  The record indicates (via competent medial evidence 
and the veteran's subjective statements) that the veteran has 
not used his right shoulder in a functional manner for years.  

Thought the veteran's service medical records indicate that 
the in-service injury involved a 1st degree separation of the 
AC joint, the residuals of the injury have primarily 
manifested in lack of use of the right shoulder with 
painfully limited motion.

The record does not support, however, a rating in excess of 
20 percent at this time.  For example, it appears that as of 
the January 2004 examination, the veteran could lift his 
shoulder more than midway between side and shoulder level, 
and he does not have scapulohumeral articulation, ankylosis 
as per Diagnostic Code 5200.  

Rather, a 20 percent rating best contemplates the level of 
disability experienced by the veteran, as set out in the 
criteria issued by Congress.  



Major Depression

	Rating criteria

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's major depressive disorder, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, a 100 percent rating may be 
assigned when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The evidence of record does not support a 100 percent rating 
for the veteran's service-connected major depressive 
disorder.  Simply, the medical evidence concerning 
symptomatology do not indicate the level of total social 
impairment contemplated by a maximum schedular.  For example, 
treatment records from the late 1990s at the Boston VAMC 
indicated the veteran was able to communicate with treatment 
providers; a July 1996 mental status assessment found that 
the veteran was oriented to time, place, period, and had no 
illusions, hallucinations, or depersonalization, and in 
February 1997, it was noted that the veteran seemed to be 
making progress with interpersonal skills.  

At a February 1998 VA examination, the examiner recorded that 
since the veteran left employment in 1994 due to physical 
problems, he had been unable to find work-- as a result of 
feeling depressed, he sought psychiatric support.  On a 
mental status examination, the veteran was alert, oriented, 
and cooperative.  He spoke quietly, and did not appear to 
have psychomotor solving.  He denied suicidality and 
homicidality, and there was no evidence of a thought 
disorder.  He seemed to have good insight into the nature of 
his condition, and the veteran's social judgment appeared to 
be appropriate.  

A July 1999 VA mental status examination noted that the 
veteran was casually but neatly dressed and groomed.  His 
demeanor was pleasant and easy-going, affect was normal in 
range, and mood was "ok."  Speech was normal in rate, 
volume, and flow.  Thought process was coherent, and there 
was no evidence of psychosis.  

At a December 2003 VA examination, the examiner observed that 
the veteran's depression and anxiety were contributing to 
some cognitive impairment, particularly memory problems and 
problems with concentration.  The examiner did not indicate, 
however, that the veteran did not know his own name.  The 
examiner stated that there were no psychotic indicators.  The 
examiner observed that the veteran's ability to perform 
activities of daily living was limited by his physical 
condition and increasing degree of incapacitation because of 
his depression.  He stated that there were times when he 
simply did not want to get up and do anything.  The examiner 
altered the veteran's previous diagnosis from major 
depressive disorder recurrent of moderate severity, to major 
depressive disorder recurrent severe, and adjusted a GAF from 
50 to 45.  

Though the preceding indicates a certain level of severity of 
concerning the veteran's major depressive disorder, again, 
the symptomatology does not reflect that the veteran has 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  The examiner did not state that the 
veteran evidenced a persistent danger of hurting self or, a 
disorientation to time or place.  Also, the veteran did not 
show that he had memory loss for names of close relatives, 
own occupation, or own name.

As such, a 100 percent rating is not appropriate at this 
time.  Because the preponderance of the evidence is against 
the claim, the doctrine of the benefit of the doubt is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a 20 percent rating for residuals of an injury 
to the right clavicle is granted.  

Entitlement to an initial rating in excess of 70 percent for 
service-connected major depressive disorder is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Increased rating right knee

The veteran's service medical records indicate that in April 
1975, he hurt his right knee playing basketball, and 
examination found that he had some laxity on the outer 
aspects.  A September 1977 clinical record indicated a 
recurrent injury of the right knee, and tenderness over the 
medial joint.  McMurray's was positive, and the knee was 
positive for effusion.  The attending physician noted 
internal derangement right knee with medial collateral 
ligament sprain and a questionable torn medial meniscus.   

An October 1978 rating decision granted service connection 
for intermittent right knee arthralgia, and assigned a 10 
percent disability evaluation due to 90 percent flexion with 
pain and stiffness.  A December 1982 rating decision reduced 
the rating to 0 percent, and a January 1984 Board decision 
found that the veteran was not entitled to a compensable 
evaluation.  

In a March 1997 VA Form 21-4138, the veteran sought an 
increased rating because worsening pain (he had to take four 
Tylenol a day).  In connection with the claim, an April 1993 
outpatient treatment record from Downs Chiropractic Inc., 
indicated that at work, the veteran had been climbing a 
ladder when he fell to land hard on his knee.  The assessment 
was right knee strain/sprain.  

A July 1997 VA examination report contained the veteran's 
complaint of chronic right knee pain.  On physical 
assessment, the examiner found guarding on testing the 
muscles of the right lower extremity secondary to knee pain.  
The examiner did not test range of motion of the veteran's 
right knee, and deferred diagnosis until x-rays were 
performed.

A July 1997 Boston VAMC diagnostic radiology report of the 
right knee found spurring in the tibial spines and small 
medial osteophyte formation consistent with mild 
osteoarthritis.  

At an October 1997 VA examination, the veteran continued to 
complain of chronic knee pain.  Range of motion was to 170 
degrees extension for the right knee.  The veteran was 
diagnosed as having mild right knee osteoarthritis.  A June 
1999 VA primary care progress note indicated that the veteran 
received a steroid injection for his right knee, which 
helped.  

A March 2000 orthopedics/surgery note indicated that 
indomethacin was very helpful for the veteran's right knee; 
the veteran had a gait distinctly right antalgic with stiff 
right knee.  The knee extended to -5, and flexed to 120, in 
slight varus. The veteran's knee was stable in extension, but 
in 30 degrees flexion had jog medial laxity to valgus stress.  

In February 2001, the Board remanded the case for additional 
VA examination, particularly for consideration of functional 
loss due to pain.  

A May 2001 x-ray found narrowing of the lateral compartment 
on standing view with spurring of the tibial spines.  At a 
May 2001 VA examination, the veteran denied specific 
instability or locking, but reported persistent swelling 
since the 1970s.  The veteran had continual pain over the 
medial and lateral aspect of the joint margins.  He could 
walk 2-3 blocks.  The veteran reported that the pain had 
doubled in the last 5 years.  He took Naprosyn for anti-
inflammatory effect, as well as intermittent Vicodin.  The 
veteran had not been able to do his fire fighting duties as 
result of the knee condition.  

A physical assessment revealed an antalgic gait, and the 
veteran was unable to squat.  The examiner found some 
prepatellar bursitis.  Range of motion was measured as right 
flexion to 90 degrees, extension to 0.  A Lachman exam was 
negative, and medial and lateral McMurray's produced medial 
discomfort over the joint margin, and he had a slightly 
positive Steinmann test with discomfort over the medial joint 
margin.  Examination of the veteran's quadriceps reveal about 
a 2 inch difference in girth about 8 inches above the distal 
end of the patellar tendon.  The examiner concluded that the 
veteran had obvious atrophy on the right.  The veteran had 
marked pain on compression over the patella, and he 
complained of severe discomfort on attempted mobilization.  
Patellar tracking with compression aggravated his discomfort 
as well.  The examiner's impression found evidence of 
bilateral degenerative joint disease, right greater than 
left.  Significant atrophy and medial joint pain, with varus 
alignment, was consistent with probable significant 
functional loss due to pain and quadriceps weakness.   

A June 2002 VA MRI of the right knee indicated that there was 
no joint effusion, and the collateral ligaments were intact.  
There was marked deformity of the posterior horn of the 
lateral meniscus with a large superior surface tear and a 
bucket-handle component extending laterally, as well as a 
small oblique tear of the remnant extending to the interior 
articular surface.  There was a small oblique tear in the 
body as well, a large spur of the lateral femoral condyle and 
in general moderate degenerative changes and joint space 
narrowing in the lateral compartment.  There was degenerative 
signal in the medial meniscus medial compartment DJD but no 
evidence of medial meniscus tear.  The staff radiologist also 
found a small pocket of fluid within the posterior fibers of 
the ACL, and it may have had a history of prior injury 
although several anterior fibers were demonstrated to 
currently have been intact.  

At a January 2004 VA examination, the veteran reported that 
he had morning stiffness and arthralgia of the right knee.  
The veteran stated that he had some popping of the right 
knee, and at times buckling.  He did have normal stability.  
The examiner noted the findings from the June 2002 MRI.  A 
physical examination showed full extension of the right knee 
to 110 degrees.  The right knee had warmth, not tenderness, 
and no effusion.  The veteran had mild discomfort on full 
flexion.  The diagnosis was right knee DJD with lateral 
meniscal tear with buckle tear.  

This latter examination, however, did not offer any 
assessment concerning functional loss due to pain, 
incoordination, or lack of endurance, among other things.  
Moreover, in light of the history of the service-connected 
disability recited above, such that the original injury in 
service pointed to medial collateral ligament sprain and a 
questionable torn medial meniscus (with stability problems), 
and that the most recent MRI found a lateral meniscal tear, 
the veteran should undergo appropriate testing for stability 
and weightbearing to assist the Board's ultimate utilization 
of the rating criteria.  See VAOPGCPREC 9-98.  

As such, a VA examination is required to gather the 
appropriate information regarding the current severity of the 
veteran's right knee disability.  The examiner also should 
clarify manifestations of symptomatology from arthritis of 
the right knee, versus a meniscal tear.  

Service connection

The veteran's service medical records refer to a lateral 
collateral ligament strain of the left knee as of April 1975.  
In January 1978, the veteran's left knee was painful.  
Objective assessment found mild decrease range of motion, and 
tenderness to palpation of the medial aspect.  The assessment 
was inflammatory process of the left knee.  

Post-service, the record contains an October 1999 outpatient 
treatment note, where the veteran reported that he had a long 
history of left knee pain status post trauma on several 
occasions.  Objective assessment found knee mildly swollen, 
warm, and diffusely tender, and likely DJD.  

Similarly, the veteran's service medical records indicate 
that in 1974 he had had pain in his back for 4 days.  
Physical examination found pain in the low back, and the 
assessment was low back muscle strain.  In September 1976, 
the veteran complained pain radiating along the spine to the 
low back area.  On his March 1977 Report of Medical History, 
the veteran noted recurrent back pain.  

Post-service, at a July 1997 VA examination, the veteran 
reported that he had suffered a severe back injury as fire 
fighter, at which time he had stopped working (according to a 
1994 chiropractic treatment record, the veteran had been 
shoveling sand at work and felt a stinging pain in his back).  
At an October 1997 VA examination, the veteran report that he 
had hurt his back in 1977, and since that time, he had had 
recurrent bouts of low back pain.  The veteran was diagnosed 
as having lumbosacral strain.  

The veteran should undergo VA examination concerning the 
preceding matters for the purpose of a nexus opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any recent VA 
treatment records concerning the 
veteran.

2.  After adding the preceding records 
to the claims file, the veteran should 
undergo VA orthopedic examination, with 
claims file review, in order to 
(a) clarify the symptomatology 
associated with the veteran's arthritis 
and meniscal tear of the right knee and 
to what extent there is separate or 
overlapping symptomatology; the 
examination should include range of 
motion study, and consideration of 
functional loss due to pain, lack of 
endurance, weakness, instability, and 
lack of coordination, as well as any 
additional appropriate clinical 
testing; and the examiner should 
consider whether the veteran has 
difficulty with weightbearing, and any 
"locking" or effusion concerning the 
right knee; and
(b) determine whether it is at 
least as likely as not that a left knee 
disability is related to service, or, 
if a left knee disability is 
proximately due to or a result of a 
right knee disability; and
(c) clarify a diagnosis concerning 
the veteran's low back, and determine 
whether, given the veteran's post-
service medical history, it is at least 
as likely as not that a low back 
disability is related to service, or, 
is proximately due to or a result of a 
right knee disability. 

3.  Then, the RO should readjudicate 
the veteran's claims for an increased 
rating for a right knee disability, of 
service connection for a left knee 
disability and low back disability, 
including on a secondary basis.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


